Title: Nicholas P. Trist to James Madison, 2 August 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    University,
                                
                                Saturday evening. Aug. 2. 28.
                            
                        
                         
                        The packet which goes by the same mail contains, I believe, all the papers you desired me to send. I enclose
                            a copy of the only resolution which it is necessary you should at once have under your eye: one of the journal, at length,
                            I will send as soon as I can make it out. The acceptance of Dr Patterson which you will see noticed in today’s advocate,
                            we have from Dr. Dunglison, who got a letter yesterday.
                        We are all well at the Mountain, except my grandmother, & hope, as we have heard no complaints, that
                            yourself & Mrs Madison have escaped better than we apprehended. With affectionate adieux
                        
                        
                            
                                N. P. Trist
                            
                        
                    Another death, within gun shot, almost, of the University. A miss Maury. Dr D. was sent for yesterday morning, in
                            consultation, and at once pronounced her doom. Disease--the same.
                        As to Dr P’s desire to have Mr Long’s pavilion—which indeed seems to be a sine qua non—I should suppose
                            there could be no difficulty about it. There are already two precedents of Professors’ selecting their pavilion: Dr Emmet
                            & Mr Bonnycastle.
                        Mr Long’s pavilion contains:
                        Down-stairs--two very large rooms with fire places, one of which was originally intended for the lecture
                            room, and has been used as such by Mr L; but may, after the example of the other Professors, be appropriated to private
                            purposes. It is susceptible of being partitioned.
                        Up-stairs. Three very comfortable rooms with fire places—one of them corresponding to the large drawing room
                            down stairs.
                        Besides the pavilion, there are the two adjacent dormitorie[s] which, under a general provision of the board,
                            the professor may appropriate on paying $16 yearly rent a piece.
                        